United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3100
                                   ___________

Emma Jean Jones,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
McDonnell Douglas Aircraft              *
Corporation,                            *    [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: January 7, 1999
                              Filed: January 15, 1999
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Emma Jean Jones appeals from the district court’s1 dismissal with prejudice of
her employment discrimination action. Having carefully reviewed the record and the
parties& submissions, we conclude that the district court did not err. See Double D
Spotting Serv., Inc. v. Supervalu, Inc., 136 F.3d 554, 557 (8th Cir. 1998) (de novo
standard of review for Fed. R. Civ. P. 12(b)(6) dismissal). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-